PER CURIAM.
By a Petition for Writ of Certiorari, The Wackenhut Corporation challenges an interlocutory order in which the trial court determined that it should reimburse Frontier Insurance Company one-half of the attorneys’ fees paid to an attorney who represented Wackenhut and a co-defendant for the period of November 1, 1999 through February 17, 2000. We deny the petition because an order may be reviewed by certiorari petition “only in limited circumstances. The order must depart from the essential requirements of law and thus cause material injury to the petitioner throughout the remainder of the proceedings below, effectively leaving no adequate remedy on appeal.” Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987). While Wackenhut has gone to great lengths to explain why, in its opinion, the order departed from the essential requirements of law, it has totally failed to address the second prong, to wit: how the order caused it material injury throughout the remainder of the proceedings for which it has no adequate remedy on appeal. Therefore, the writ is denied.